Title: To George Washington from John Posey, 25 May 1771
From: Posey, John
To: Washington, George

 

Sir,
Queens Town [Md.] May 25th 1771

I wrote you Last month, when I was at the Provinsiall court, and to Mr Thos Lawson, to be kind Enough, to Lett my son John, come here, that he shu’d Return in few days, his not coming, I suppose the Letters never got to hand, those Expect will by Mr Haul Mercht Alexsandrae—Your Letter you wrote me the 20 January Last, I Recd the first of Last month—contents Observ’d, Your not having Any Conection, with the Appeale, of Captn John west, to the Generall Court, the Reasons you give, is Satisfaction to me—I am convinc’d Mr west will never Recover it, if I have Justice done me, if he has not got Judgment for them few acres, this Last Generall courtt, I be Prepair’d, for Esqr. west against the fall, he has been Very Troublesome body to me, during his Aunt Life time, he had many sutes, Brought Against me, if any [treated] the old women in the familar way, or negros Acquaintd him any Foolish thing, a sute was Emediatly Brought—Mr Harrison was my counsell, And I gave him Six Dollars in hand, Conserning Mr Roses sute against me, he sd there was noe such Law, or Reason, for Reale Est. to be made Liable to be sold, for Debt—I confess that I know nothing about the Law, I want Justice—my Oconomy has been bad, its wou’d be Excussive hard, for them few acres, and what Little Improvments, to be sold for Little or nothing, in case Eqr. west shu’d be mistaken and Luse it—Mr Thos Ringgold Treated me, Excessive Ill, Emplying to you for negroe Jack, he knew that the fellow was your Property, I show’d him the instroment writing you gave me, he then Said, notwithstanding, he wou’d give me £90.0.0 Maryland Currancy, my Answer to him, if he wou’d Give £200. he shu’d not have the fellow unless it was Agreable to you, Mr Ringgold was my Security for getting Letters to adminester on my wifes Est.—I Loug’d five negroes with him, untill her debts was Paid, after they ware Apprais’d he want’d them at the apprais’dment, I want’d them Sold to the highest bidder, he wou’d not allow it, that Made him Angrey, its still in that Possission—as he is Very Able Person, And I was under Dread, he mite git Possession of Jack—And give you trouble, coming, or sending for him, Perhaps A Law sute before you could git Possion of him Again—Caus’d me to Send him to

you—I have all my Life time Acted honest And is determ’d to doe so, Lett me Suffer Ever so much—If Mr West, has not got Judgment, for my Little Lands, And Improvments, on Potomack River, Pray will you be kind Enough, to send me some cash by my son John, I Really am in great want, my Letting Hanson, have Part my Cloaths, when he was over last fall, causes me to Suffer—I owe for my son St Laurances Schooling—I had my old Shirrts, And things cut up for him, to keep him in cloaths, that he mite be at scool—I Dont Pay any thing for his Board—He will understand Arethmetick well anough by the fall, Put into some Buissness, Mr Cowdon the scool master says he is fine boy & Learns fast—If I can be able to keep him at school, untill the fall, I shall be satisfied—with your Assistance I can—If Mr west has not Judgment for the Land, you don’t owe me any Rent, untill november, things this sort, I know is disagreable, to you, its Case necessity Causes me to be so Presing—my son Johns, Receit if you are kind Enough, to send me any cash, will be good, I made Bold to give Hanson order on you, for twenty shillings Maryland currancy Last month, when I was at Annopoliss, it Give me Deale Satisfaction, that my son John, is with So worthey aman as Mr Lawson, I have wrote Mr Lawson if he could speare him to come here, that he shu’d Return in few days, I am much Oblidge to you, for Prevailing on Mr Lawson to take him—I have wrote Mr Lawson that If John Does not obey his orders, to give him Severe Repremand, to keep him closly Employed—You was speaking to me Last spring that there was Probility, of the Offisers, in the Virginnae Regments, having some Lands on the ohio, if so you inclin’d to Purchase, if there is any such thing, you may have my Part, for what you think is the Value of it—I hope to be clare of this Place, by the fall, its Disagreable Life to me to be Idle.
I could been Able to Satisfied, all my old arrears, Some months AGoe, by Marrying old widow womon in this County, She has Large some cash by her, and Prittey good Est[ate]—She is as Thick, as she is high—And gits drunk at Least three or foure a weak—which is Disagreable to me—has Viliant Sperrit when Drunk—its been Great Dispute in my mind what to Doe, I beleave I shu’d Run all Resk’s—if my Last wife, had been Even temper’d womon, but her Sperrit, has Given me such Shock—that I am afraid to Run the Resk again, when I see the object

before my Eys is Disagreable—your favour, with my Request, will lay me under the greatest Obligations. I am Sir, your obdt And most Humble sert

Jno. Posey

